Wright, J.,
dissenting. For the reasons I concurred in Chief Justice Moyer’s separate concurrence in State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 324, 626 N.E.2d 666, 673, I respectfully dissent.
Once we find that the Industrial Commission has failed to state specifically the evidence upon which it has relied and to explain briefly the reasoning for its decision, as required by State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245, this court should grant a limited writ of mandamus ordering *139the commission to vacate its order and to issue a new order that satisfies the Noll requirements. Our inquiry should be limited to determining whether the commission’s order is supported by “some evidence,” not whether there is a “substantial likelihood” that the claimant is permanently and totally disabled. If a commission’s order, which denies permanent total disability compensation, complies with the Noll requirements and is supported by “some evidence,” this court should not issue a writ of mandamus compelling the commission to award permanent total disability compensation. Returning this cause to the commission is consistent with our scope of review, because it enables the commission to show whether its order is supported by “some evidence.”
State ex rel. Fultz v. Indus. Comm. (1994), 69 Ohio St.3d 327, 631 N.E.2d 1057, which was decided after Gay, supra, cannot be distinguished from this case. In Fultz, the commission denied permanent total disability compensation. There, as in this case, the commission’s order provided a list of evidence that the commission had considered, but the list omitted a vocational report. We found that even Noll review was premature. Noting that the omitted report could be the key to the failure or success of the claimant’s application, we returned the cause to the commission for further consideration. Unlike the majority in this case, in Fultz, we did not independently review the record to determine whether there was a “substantial likelihood” that the claimant was entitled to an award of permanent total disability compensation.
For the foregoing reasons, I would affirm the judgment of the court of appeals.
Moyer, C.J., concurs in the foregoing dissenting opinion.